Exhibit 10.2

Assignment and Assumption Agreement

Pursuant to paragraph 15 of the Employment Agreement (the “Employment
Agreement”) between Walter Industries, Inc., a Delaware Corporation (“Walter”)
and Mr. Gregory E. Hyland dated as of September 9, 2005, as amended, Walter
hereby assigns to Mueller Water Products, Inc., a Delaware Corporation
(“Mueller”), and Mueller hereby assumes, all of Walter’s rights and obligations
under the Employment Agreement and under the Executive Change-In-Control
Severance Agreement dated September 16, 2005 between Walter and Mr. Hyland;
provided, however, that Walter shall retain the obligation to determine and pay
Mr. Hyland’s incentive compensation payment for calendar year 2006 in accordance
with the terms of the Walter Industries, Inc. Executive Incentive Plan.

Executed as of the close of business on this 14th day of December, 2006

WALTER INDUSTRIES, INC.

 

MUELLER WATER PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Victor P. Patrick

 

 

 

 

/s/ Jennifer Thomas

 

By:

Victor P. Patrick

 

 

 

By:

 

Jennifer Thomas

Title:

Vice Chairman

 

 

 

Title:

 

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Gregory E. Hyland

 

 

 

 

 

 

 

Gregory E. Hyland

 

 

 

 

 

 

 


--------------------------------------------------------------------------------